THE OLSTEIN FUNDS The Olstein All Cap Value Fund The Olstein Strategic Opportunities Fund Supplement dated June 10, 2014 to the Statement of Additional Information dated October 31, 2013 The following replaces in its entirety the information appearing under the heading “Independent Trustees” in the table in the section entitled “MANAGEMENT OF THE FUNDS -Board of Trustees and Officers of the Trust” on pages 13 and 14 of the Statement of Additional Information: Name, Address and Age Position and Office With the Trust Term of Office** and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund ComplexOverseen by Trustee Other Directorships Held by Trustee During the Past Five Years Fred W. Lange 4 Manhattanville Road Purchase, NY 10577 Age: 81 Trustee Since 1995 Private investor. 2 Wagner College John Lohr 4 Manhattanville Road Purchase, NY 10577 Age: 69 Trustee Since 1996 Owner, Howling Wolf Enterprises LLC (financial educator), since 1986; General Counsel, LFG, Inc. (provider of investment products), September 1995 – October 2002; and President, Lockwood Financial Services (broker-dealer), January 1996 – September 2002. 2 LAMCO Advisory Services (investment adviser); Howling Wolf Enterprises LLC (publishing); Howling Wolf Capital Partners LLC (private equity company) D. Michael Murray 4 Manhattanville Road Purchase, NY 10577 Age: 74 Trustee Since 1996 President, Murray, Montgomery & O’Donnell (consultants), since 1968. 2 The Eric Fund (charitable organization); Stuart Murray Group LLC (government relations) Lawrence K. Wein 4 Manhattanville Road Purchase, NY 10577 Age: 72 Lead Independent Trustee Since 1995 Private consultant for telecommunications industry, since July 2001; Former Vice President – Wholesale Business Operations, Concert Communications an ATT/BT Company, April 2000 – June 2001; Former Executive Manager, AT&T, Inc., for 35 years, retired July 2001. 2 eRooms Systems Technologies (ERMS.OB) ** Each Trustee holds office for an indefinite term. The following replaces in its entirety the information appearing under the heading “Independent Trustees” in the table in the section entitled “MANAGEMENT OF THE FUNDS -Beneficial Ownership” on page 19 of the Statement of Additional Information: Name of Trustee Dollar Range of Equity Securities in the Funds Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Fred W. Lange All Cap Value Fund – Over $100,000 Strategic Opportunities Fund – $0 Over $100,000 John Lohr All Cap Value Fund – $10,001-$50,000 Strategic Opportunities Fund – $0 $10,001-$50,000 D. Michael Murray All Cap Value Fund – Over $100,000 Strategic Opportunities Fund – $10,001-$50,000 Over $100,000 Lawrence K. Wein All Cap Value Fund – Over $100,000 Strategic Opportunities Fund – $50,001-$100,000 Over $100,000
